DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 have been amended and examined as such.
Claims 8-11 have been added and examined as such.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 8 & 10 are allowed as presented.
Claims 2-7 are allowed as presented, dependent on claim 1.
Claims 9 & 11 are allowed as presented, dependent on claim 8 & 10, respectively.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claim 1, the Applicant amended the independent claim to include the limitations in the previously objected to claim [claim 3].  An additional search was conducted based on the amendment to the claim and the structural limitations presented and the existing and additionally cited prior art of record fails to teach or fairly suggest the incorporation of the limitation of a pressing member includes a biased portion and a flat plate portion having a first surface facing a flexible film member and a second surface facing an opening/closing member… the biased portion is set at a position facing the pressure receiving portion on the second surface
As related to independent claim 8, the new and existing prior art of record fails to teach or fairly suggest the incorporation of the limitations as detailed above with respect to claim 1 and further comprising the pressing member is arranged in the second chamber; and the opening/closing member includes a part to open or close the communication opening at a side of the first chamber of the communication opening.
As related to independent claim 10, the new and existing prior art of record fails to teach or fairly suggest the incorporation of the limitations as detailed above with respect to claim 1 and further comprising the pressing member and the biasing member are arranged in the second chamber; and the pressing member is displaced so as to approach the communication opening thereby pressing the opening/closing member in a direction toward the opening posture.
Prior Art Katoh et al. teaches the pressing member includes a flat plate having a first surface facing the flexible member, but does not teach the limitation of a second surface facing the opening/closing member… the biased portion is set at a position facing the pressure receiving portion on the second surface or the limitation of the pressing member and/or the biasing member are arranged in the second chamber.
Prior Art Boyd et al. teaches the pressing member includes a flat plate having a first surface facing the flexible film member, but does not teach the limitation of a second surface facing the opening/closing member… the biased portion is set at a position facing the pressure receiving portion on the second surface or the limitation of the pressing member and/or the biasing member are arranged in the second chamber.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dick (US 4,971,527 A) teaches a regulator valve for an ink supply unit with a biased valve system.  Yoshino et al. (US 2005/0062809 A1) teaches a liquid supply unit with a flexible biased member.  Jung (US 2007/0052775 A1) teaches a liquid supply unit with a biased valve system comprising flexible film.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Zimmermann/Primary Examiner, Art Unit 2853